Citation Nr: 0424626	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  95-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a shell fragment wound to the anterior aspect of the left 
leg, with herniation of Muscle Group XII.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic venous insufficiency of the left leg, for the period 
prior to June 10, 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
chronic venous insufficiency of the left leg, for the period 
from June 10, 1998, to the present.

4.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for a right eye disability, as a result of Department of 
Veterans Affairs medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran served on active military duty from January 1964 
to January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 1995, January 1996, and 
July 1996 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the benefits sought on appeal.

In April 1997, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is in the claims file.  

The Board notes that in an April 2002 brief, the veteran's 
representative raised a claim for entitlement to service 
connection for a painful and tender scar of his left leg.  In 
a March 2004 deferred rating decision, the RO noted that this 
had not been addressed by previous ratings, and deferred the 
matter for RO review.  The Board notes that a scar may be 
considered a manifestation of the veteran's service-connected 
shell fragment wound to the left leg, and a separate rating 
for the scar may be warranted.  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (while "pyramiding of disabilities is to be 
avoided pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14 . . 
. it is possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.").  Because the RO deferred this matter 
for RO review, the Board will not address that issue at this 
time, but the RO should ensure that appropriate action is 
taken with regard to that issue.  

The claim for entitlement to compensation pursuant to 
38 U.S.C. § 1151 for a right eye disability, as a result of 
VA medical treatment, is addressed in the REMAND, following 
the ORDER in this decision.  That issue is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's shell fragment wound to the anterior aspect 
of the left leg, with herniation of Muscle Group XII, is 
currently productive of no more than moderately disabling 
symptomatology, manifested by complaints of swelling and 
pain, and objective findings of some weakness of the extensor 
hallucis longus and some limited ankle motion; there are no 
current findings of muscle herniation or loss of deep fascia.

2.  Prior to June 10, 1998, the veteran's chronic venous 
insufficiency of the left leg was manifested by complaints of 
leg pain and periodic swelling, for which he wore a support 
stocking.  

3.  Following June 10, 1998, the veteran's chronic venous 
insufficiency of the left leg was manifested by complaints of 
pain and aching, as well as objective findings of swelling, 
tenderness, increased varicosities, and an isolated finding 
of pitting edema.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a shell fragment wound to the anterior 
aspect of the left leg, with herniation of Muscle Group XII, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, 2670-71 (2003) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103); 38 C.F.R. 
Part 4, including § 4.73, Diagnostic Code 5312 (2003). 

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for chronic venous insufficiency of the left 
leg, for the period prior to June 10, 1998, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, 2670-71 (2003) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103); 38 C.F.R. Part 4, 
including § 4.104, Diagnostic Code 7121 (1997 & 2003).

3.  The criteria for entitlement to an evaluation in excess 
of 20 percent for chronic venous insufficiency of the left 
leg, for the period from June 10, 1998, to the present, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, 2670-71 (2003) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103); 38 C.F.R. Part 4, 
including § 4.104, Diagnostic Code 7121 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that he should 
be assigned higher disability ratings for his service-
connected disabilities of the left leg, including his 
residuals of a shell fragment wound and his chronic venous 
insufficiency.  This matter was previously before the Board 
and remanded in July 2003.  Three of the issues on appeal are 
ready for appellate review.  

VCAA

As a preliminary matter, the Board notes that during the 
pendency of this appeal, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, 2670-71 (2003) (to be codified at 38 U.S.C. § 5103(b)).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found in 38 C.F.R. 
§ 3.159.  

In Pelegrini v. Principi (Pelegrini I),  17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
case was subsequently withdrawn in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004), and a new opinion 
issued in its stead, which clarified the holding in Pelegrini 
I.  Pelegrini II, held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

The July 2003 BVA remand decision instructed the AOJ to 
ensure that all notice and development actions were complete, 
as required by the VCAA.  In July 2003, the AOJ sent the 
veteran a letter notifying him of the VCAA, and how it 
impacted his claims on appeal.  The July 2003 letter was sent 
after the initial AOJ decisions were rendered for the claims 
on appeal.  Nevertheless, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement in 
the pre-VCAA adjudications was harmless error.  While the 
notice provided to the veteran in July 2003 was not given 
prior to the first AOJ adjudication of the claims on appeal, 
the notice was provided by the AOJ prior to the transfer of 
the veteran's case back to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which is explained in 
more detail below.  After the VCAA notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case (SSOC) was issued in March 2004.

The July 2003 notice requested that the veteran respond to 
the letter within 30 days, see Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 (2003) 
(to be codified at 38 U.S.C. § 5103(b)), but also clearly 
notified the veteran that he could take longer than 30 days 
to submit additional information.  In response to the July 
2003 letter, the veteran submitted evidence in September 
2003.  His representative submitted written argument in March 
and June 2004.  The veteran did not indicate that there are 
additional treatment records that should be obtained prior to 
proceeding with disposition of this appeal.  The Board finds 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  There is no indication in the record 
that the veteran has anything further to submit in support of 
his appeal, and it is not prejudicial to proceed with 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).  

In terms of the content of the VCAA notice, the Court's 
decision in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) will 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b), proper VCAA notice must also include a statement 
in which VA requests "that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini II, 18 
Vet. App. 120-21.

In this case, although the July 2003 VCAA notice letter that 
was provided to the veteran does not explicitly contain the 
"fourth element," the letter requested that the veteran 
inform them if there was any other evidence or information 
that he thought would support his claim.  The Board finds 
that the veteran was otherwise fully notified of the need to 
provide VA with any evidence pertaining to his claims, and/or 
to give VA enough information about records so that VA could 
assist him in obtaining them.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  

A statement of the case (SOC) issued in June 1995, an SSOC 
issued in April 1996, and an SSOC issued in December 1999, 
provided the veteran with the laws and regulations governing 
claims for increased ratings, including the diagnostic code 
provisions relevant to the claims on appeal.  The July 2003 
VCAA notice letter informed the veteran that in order to 
establish entitlement to an increased rating, the evidence 
must show that a service connected disability has worsened.  
The letter also included a list of evidence that the RO had 
obtained in his appeal.  In short, the Board is satisfied 
that the veteran was put on notice as to the evidence needed 
to substantiate his claims, including what evidence he should 
supply, and what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical records, private treatment records, 
and VA clinical records.  The veteran underwent several VA 
examinations, and in April 1997 he testified at a hearing 
before the undersigned Veterans Law Judge.  As is clearly 
documented in the record, attempts have been made to secure 
all relevant records identified by the veteran, and the Board 
is unaware of any additional evidence that should be obtained 
prior to proceeding with this appeal.  In short, the Board 
finds that the duty to assist the veteran was satisfied, and 
the case is ready for appellate review.  38 U.S.C.A. § 5103A.

 Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

I.  Shell Fragment Wound, Left Leg.

A review of the history of this appeal is as follows.  In a 
September 1968 rating decision, the veteran was awarded 
service connection for a shell fragment wound on the anterior 
aspect of the middle left leg, with slight herniation of 
muscle group XII.  A noncompensable rating was assigned from 
January 1968.  That decision was based on evidence that the 
veteran was wounded in action during service in May 1965.  
According to the veteran's service medical records, an 
infection developed shortly after the initial injury, but 
healed.  In March 1966, while the veteran was in jump school, 
he landed on his left leg and re-opened the wound.  In April 
1966, he had purulent drainage from the wound site, and in 
June 1967, he presented with painful swelling at the site for 
the past four months.  At that time he underwent a surgical 
repair of the anterior tibial fascia.  He did well 
postoperatively, and there was no evidence of infection.  He 
ambulated with a cane, and was instructed to return to light 
duty.  

Following service separation, a June 1968 VA examination 
reflected that the veteran had a 31/2 inch postoperative scar 
on his left leg that was well-healed.  There was mild 
herniation of the underlying fascia, but no dysfunction of 
the leg, ankle or foot.  There were mild symptoms upon 
strenuous exercise, and mild damage to group XII muscles.  

In a June 1984 hearing at the RO, the veteran testified that 
his leg would swell now and then, and his scar was tender 
"off and on."  A June 1989 VA examination report indicates 
that the veteran complained of swelling and aching in his 
left leg since 1965.  He wore an Ace bandage on the left leg.  
The examiner noted that there was a surgical scar on the 
anterior lateral mid left leg area, and there was no evidence 
of stasis dermatitis.  In an October 1991 VA examination for 
muscles, the veteran was seen with complaints of swelling and 
aching pain in his left leg.  He wore a elastic stocking on 
his left leg.  There was no edema, and peripheral pulses were 
full, but there was tenderness with pressure over the 
inferior left tibia.  The surgical scar was noted.  

An August 1993 VA clinical record indicates that the 
veteran's left leg manifested mild swelling and tenderness.  
In a January 1995 VA examination for muscles, the veteran was 
noted to have a skin rash on both legs and feet.  The 
examiner found no visible scar on the left leg, and there was 
no tenderness to palpation on the left leg.  

In a November 1995 VA muscles examination, the examiner found 
no objective findings of a muscle hernia, and there was no 
pain to deep palpation.  In a November 1995 VA examination 
for diseases of the arteries and veins, the examiner noted 
that range of motion of both knees was from 140 degrees of 
flexion to zero degrees of extension.

An April 1997 VA radiology report indicates that the left 
femur and fibula were normal.  There was a benign looking 
bony exostosis involving the proximal ends of the left tibia 
medially, and a small degenerative calcaneal spur was present 
on the plantar aspect of the calcaneus, but there were no 
other abnormalities.  

At the April 1997 hearing, the veteran testified that his 
left leg disabilities interfered with his employment, 
although he was still employed.  He indicated that his 
employer helped accommodate him.  

A January 1998 VA clinical record indicates that the veteran 
had complaints of chronic left leg pain, secondary to his in-
service injury.  He complained of edema and sharp, stabbing 
pain.  He was referred to a pain management clinic.

In a June 1998 VA muscles examination, the veteran's gait was 
normal, and his left knee range of motion was from zero to 
135 degrees, with no pain on motion.  The left ankle had five 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
The veteran described a "pulling" type discomfort in the 
left calf region with dorsiflexion of the ankle.  There were 
no signs of swelling.  The veteran could heel and toe walk on 
the left with a limp and complaints of pain.  He could squat 
slightly greater than one half way down and arise again.  
Left and right quadriceps measured the same, but the right 
calf was one centimeter larger than the left calf.  The 
veteran had 4/5 strength in the left quadriceps and extensor 
hallucis longus.  The diagnosis was residuals of shell 
fragment wound to the anterior aspect of the left leg with 
herniation of muscle group XII, status post multiple 
surgeries.  The examiner commented that there was no evidence 
of current muscle herniation, but the veteran had significant 
tenderness to palpation over the mid portion of the incision.  
The examiner thought that the veteran might have difficulty 
with prolonged periods of weight-bearing activity, such as 
squatting or climbing.  The examiner noted some left 
quadriceps weakness, as well as some weakness of the left 
extensor hallucis longus.  An x-ray report revealed some 
widening of the proximal left tibial metaphysic, which may 
represent the sequelae of an old fracture, or may be a normal 
variant.  A March 2001 VA radiology report reveals an 
essentially normal left lower leg, with no acute fracture 
seen.  

The veteran is presently assigned a 10 percent rating for a 
shell fragment wound to the anterior aspect of the left leg, 
with herniation of Muscle Group XII, pursuant to the criteria 
set forth in 38 C.F.R. § 4.73, Diagnostic Code 5312.  See 
38 C.F.R. § 4.56.  The Board notes that effective July 3, 
1997, during the pendency of this appeal, VA amended the 
regulations for evaluating disabilities due to muscle 
injuries.  See 62 Fed.Reg. 30235-30240 (1997) (hereinafter 
referred to as "amended" or "current" regulations).  The 
Board has compared the previous version of the regulations 
affecting the disability under consideration in this appeal 
with the current version of the regulations.  See 38 C.F.R. 
§§ 4.55, 4.56, 4.73 (2003); cf. 38 C.F.R. §§ 4.47-4.56, 4.73 
(1996).  Although the current regulations for evaluating 
muscle disabilities were consolidated and rephrased, the 
elements for consideration in determining the degree of 
disability have not changed.  The RO provided the veteran 
with a copy of the amended regulations in an SSOC issued in 
December 1999, and those regulations were considered in 
evaluating the veteran's disability.  

The functions of Muscle Group XII include dorsiflexion, 
extension of the toes, and stabilization of the arch.  Muscle 
Group XII also includes the following muscles of the leg:  1) 
tibialis anterior; 2) extensor digitorium longus; 3) extensor 
hallucis longus; and 4) peroneus tertius.  38 C.F.R. § 4.73, 
Diagnostic Code 5312.  A 10 percent rating is assigned for 
moderate disability; a 20 percent rating is assigned for 
moderately severe disability; and a 30 percent rating is 
assigned for severe disability.  

For rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  In rating muscle injuries under Diagnostic Codes 
5301 through 5323, such disabilities shall be classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56 (d).  

A "moderate" disability of muscles results from a type of 
injury that is through and through or a deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
38 C.F.R. § 4.56 (d)(2)(i).  There must be service department 
records or other evidence of in-service treatment for the 
wound, as well as a record of consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
as described above, particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 4.56 
(d)(2)(ii).  The objective findings must consist of entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue, as well as some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
(d)(2)(iii).

A "moderately severe" disability of muscles shall represent 
a type of injury manifested by a through and through or deep 
penetrating wound by a small high velocity missile or a large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts and intermuscular scarring.  
38 C.F.R. § 4.56 (d)(3)(i).  There must be service department 
records or other evidence showing hospitalization for a long 
period for treatment of the wound, as well as a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as described above, and, if present, 
evidence of inability to keep up with work requirements.  
38 C.F.R. § 4.56 (d)(3)(ii).  Finally, there must be entrance 
and (if present) exit scars indicating the track of the 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3)(iii).

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected shell fragment wound to the 
anterior aspect of the left leg, with herniation of Muscle 
Group XII.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5312.  The evidence of record supports the current 10 percent 
rating, reflecting a "moderate" muscle disability, but the 
evidence does not more nearly approximate the criteria 
required for a 20 percent rating, reflecting a "moderately 
severe" muscle disability, as explained below.  In 
evaluating the veteran's muscle disability, the Board will 
not consider the effects of his nonservice-connected left leg 
scar (which is addressed in the Introduction of this 
decision) or his service-connected venous insufficiency, 
which is a separate issue on appeal.  

Initially, the Board notes that the veteran's service medical 
records do not reflect hospitalization for a long period for 
treatment of the initial wound, which is one of the elements 
of a "moderately severe" muscle disability.  See 38 C.F.R. 
§ 4.56(d)(3)(ii).  Rather, the service medical records 
indicate that the veteran's shrapnel wound developed an 
infection that healed, and then he subsequently re-injured 
the wound while in jump school.  That subsequent injury 
manifested drainage and swelling for four months, but healed 
with surgical intervention and the veteran returned to light 
duty.  The Board finds that this description of the initial 
wound is more analogous to the description of a "moderate" 
muscle disability under 38 C.F.R. § 4.56 (d)(2)(i), which 
contemplates muscle injury from a shrapnel fragment, with 
prolonged infection.  

Following service, a June 1968 VA examination revealed mild 
herniation of the underlying fascia, but more recent VA 
examinations in November 1995 and June 1998 indicate no 
current evidence of a muscle hernia.  Over the years, the 
veteran has consistently complained of pain and swelling in 
his left leg, but there is no evidence of loss of deep 
fascia, muscle substance, or normal firm resistance, such 
that a higher rating is warranted for a "moderately severe" 
muscle disability.  See 38 C.F.R. § 4.56(d)(3)(ii).

The evidence reveals some degree of weakness of the left 
lower extremity, in that the June 1998 VA examination 
demonstrated limited ankle motion and some weakness of the 
left extensor hallucis longus.  Moreover, the examiner 
thought that the veteran would have difficulty with prolonged 
periods of weight-bearing activity, such as squatting or 
climbing.  However, this weakness appears contemplated by the 
currently assigned 10 percent rating, representing a moderate 
muscle disability.  In that regard, the criteria for a 
"moderate" muscle disability contemplates a lowered 
threshold of fatigue after average use, and loss of power 
when compared to the sound side.  See 38 C.F.R. 
§ 4.56(d)(2)(iii).  In order to meet the criteria for a 
"moderately severe" muscle disability, there must be 
positive evidence of muscle impairment, demonstrated by 
strength and endurance tests.  38 C.F.R. § 4.56 (d)(3)(iii).  
Although the June 1998 VA examination reports findings of 
weakness and 4/5 strength in the left quadriceps and extensor 
hallucis longus, the examiner characterized the quadriceps 
weakness as mild, and referred to "some" weakness in the 
left lower extremity.  The Board finds that in the absence of 
evidence of more severe impairment, the evidence more nearly 
supports that of a "moderate" muscle disability. 

A "moderate" disability of muscles requires a record of 
consistent complaints of "one or more" of the cardinal 
signs and symptoms of muscle disability, while the criteria 
for a "moderately severe" disability simply states 
"consistent complaints of cardinal signs and symptoms," and 
does not specify the number of complaints.  See 38 C.F.R. 
§ 4.56(d)(2)(ii), (iii).  In the present case, the veteran 
complained of pain and swelling over the years, and he 
testified that he had to rest after walking for long periods.  
Thus, he demonstrated consistent complaints of one or more of 
the cardinal signs and symptoms of muscle disability, such as 
lowered threshold of fatigue, and/or fatigue-pain.  See 
38 C.F.R. § 4.56(c).  However, the record does not reflect 
consistent complaints of other cardinal signs and symptoms, 
such as impaired coordination or uncertainty of movement.  
Id.  In the absence of evidence of more frequent complaints 
of the cardinal signs and symptoms of muscle disability, not 
considering the veteran's complaints due to his venous 
insufficiency (which is separately service-connected) or his 
nonservice-connected left leg scar, the Board finds that the 
veteran's muscle disability is appropriately characterized as 
"moderate."  

In short, for the reasons explained above, the Board finds 
that the evidence supports the current 10 percent rating for 
the veteran's service-connected shell fragment wound to the 
anterior aspect of the left leg, with herniation of Muscle 
Group XII, representing a "moderate" muscle disability, but 
the preponderance of the evidence is against a higher rating 
at this time, representing a "moderately severe" muscle 
disability, and the appeal is denied.  See 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5312.  

II.  Chronic Venous Insufficiency, Left Leg.

In a June 1989 rating decision, the veteran was awarded 
service connection for chronic venous insufficiency of the 
left leg, secondary to his leg injury.  A 10 percent rating 
was assigned from February 1989.  In September 1995, the 
veteran filed a claim for increase.  His claim was denied in 
a January 1996 rating decision, on the basis that a November 
1995 VA examination showed no objective findings of 
peripheral vascular insufficiency or varicose veins.  The 
veteran disagreed with that rating decision, and initiated 
the present appeal.  

In December 1997, this matter was before the Board and 
remanded for further development, including scheduling the 
veteran for a VA examination to determine the severity of his 
chronic venous insufficiency.  In a December 1999 rating 
decision, the veteran was awarded a 20 percent rating for his 
chronic venous insufficiency, on the basis of findings of 
increased severity in a June 1998 VA examination.  The 20 
percent rating was made effective from June 1998, which was 
the date of the VA examination.  The veteran continued with 
his appeal.  

The veteran's chronic venous insufficiency of the left leg 
has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7121, 
which was amended during the pendency of this appeal.  The 
amendments were made effective January 12, 1998, and may only 
be applied from that date.  See 63 Fed. Reg. 37779 (July 14, 
1998);  38 U.S.C.A. § 5110(g).  In a December 1999 SSOC, the 
RO provided the veteran with a copy of the amended 
regulations, and also applied them to his appeal.  

Prior to January 1998, Diagnostic Code 7121 set forth the 
rating criteria for phlebitis or thrombophlebitis, 
unilateral, with obliteration of deep return circulation, 
including traumatic conditions.  A 10 percent rating 
contemplated persistent moderate swelling of leg not markedly 
increased on standing or walking or persistent swelling of 
arm or forearm not increased in the dependent position.  A 30 
percent rating contemplated persistent swelling of leg or 
thigh, increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis or persistent swelling of arm or forearm, 
increased in the dependent position; moderate discoloration, 
pigmentation or cyanosis.  A 60 percent rating contemplated 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).

Currently, Diagnostic Code 7121 sets forth the criteria for 
rating post-phlebitic syndrome of any etiology.  A 20 percent 
rating is assigned if there is persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is 
assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is assigned for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (2003).  

A.  Period prior to June 10, 1998.

As noted, prior to June 10, 1998, the veteran's chronic 
venous insufficiency of the left leg was assigned a 10 
percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7121.  
The veteran's claim for increase was received in September 
1995.  An April 1995 VA clinical record reveals that the 
veteran was wearing anti-embolism stockings on his legs.  He 
walked all day for his job as a postal carrier.  He indicated 
that he had to rest for leg pain after walking two miles, but 
that his pain was no worse than before.  The veteran 
underwent a VA examination in November 1995, and was 
diagnosed as having no objective findings of peripheral 
vascular insufficiency or varicose veins at that time.  A 
September 1996 VA clinical record reveals that the veteran's 
left lower leg manifested no edema.  

In April 1997, the veteran was seen at a VA medical center 
for complaints of swelling in his lower left leg.  
Examination revealed no cyanosis, clubbing, warmth, or edema.  
The veteran was instructed to continue wearing Jobst 
stockings, and to undergo vascular surgery.  A January 1998 
VA record indicates that the veteran was seen with complaints 
of edema and sharp stabbing pain around the lateral aspect of 
his left calf.  The diagnosis was chronic left leg pain, 
secondary to trauma.  An April 1998 VA record notes that the 
veteran was seen for complaints of left leg pain.  A 
plethysmography was normal in both legs.  The veteran was 
instructed to continue wearing the Jobst support stockings.  

At an April 1997 hearing before the undersigned, the veteran 
testified that he had to elevate his leg at night when he 
went to bed, and he used a "Jobst machine" that helped him 
when his leg went numb.  He stated that he experienced 
swelling in his leg, and he wore a Jobst stocking.

The Board has carefully reviewed all the evidence of record, 
but finds that prior to June 10, 1998, the evidence does not 
warrant a rating in excess of 10 percent for the veteran's 
chronic venous insufficiency of the left leg.  Although the 
evidence demonstrated that the veteran had complaints of leg 
pain and periodic swelling, for which he wore a support 
stocking, there is no evidence of persistent swelling, 
discoloration, pigmentation, or cyanosis, such that a 30 
percent rating is warranted under the version of Diagnostic 
Code 7121 in effect prior to January 1998.  Moreover, 
considering the amended (current) version of Diagnostic Code 
7121, the evidence does not demonstrate that after January 
10, 1998 (the effective date of the amendments) the veteran's 
left leg manifested persistent edema that was not fully 
relieved by elevation, or had symptoms of stasis pigmentation 
or eczema, such that a 20 percent rating is warranted.  
Rather, prior to June 10, 1998, at which time the veteran was 
assigned a 20 percent rating, the evidence revealed no more 
than complaints of swelling and pain.  In short, the Board 
finds that prior to June 10, 1998, the evidence supports no 
higher than a 10 percent for chronic venous insufficiency of 
the left leg.

B.  Period from June 10, 1998, to the present.

Effective June 10, 1998, the veteran's chronic venous 
insufficiency of the left leg is assigned a 20 percent rating 
under 38 C.F.R. § 4.104, Diagnostic Code 7121.  In June 1998, 
the veteran underwent a VA vascular examination for venous 
insufficiency.  The veteran complained of swelling and pain 
with prolonged standing or walking.  He complained of calf 
pain and aching with exercise and rest.  He wore a support 
hose, and elevation helped his leg.  He indicated that he was 
limited in his exercise and walking, due to the pain.  
Examination revealed a moderately swollen left lower 
extremity, with pitting edema and tenderness to palpation on 
the calf.  The examiner noted a "hard cord feeling varicose 
vein" posteriorly.  There were varicosities on both lower 
extremities, but more on the left.  There was no deep vein 
thrombosis in either lower extremity, but there was 
significant venous reflux in the left calf.  There was a 
short segment superficial thrombosed varicose vein in the 
calf, with a scar from past surgery.  

A May 2000 VA clinical records indicates that the veteran was 
seen for complaints of pain and minimal swelling in his left 
leg.  The examiner described the lower leg as mildly tender 
in the calf, without erythema or warmth.  In September 2001, 
the veteran underwent a VA examination for the heart.  The 
examiner noted that the veteran did not have symptoms of 
clubbing, cyanosis, or edema.  A December 2002 VA clinical 
record indicates that the veteran was seen with chronic lower 
leg pain that was likely due to arthritis, but may be a 
component of poor circulation.  The veteran's left lower 
extremity did not manifest any swelling, calf tenderness, 
chronic stasis changes, or decreased pulse.  

Based on a review of all the evidence of record, the Board 
finds that the 20 percent rating for chronic venous 
insufficiency of the left leg, effective June 10, 1998, is 
appropriate, and the preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent, for the 
following reasons.  At the time of the June 1998 VA 
examination, the veteran's left lower extremity manifested 
symptoms of swelling, pitting edema, tenderness, venous 
reflux, and increased varicosities.  These symptoms are 
consistent with a 20 percent rating under Diagnostic Code 
7121.  Since that time, however, the medical evidence does 
not demonstrate symptomatology that warrants a rating in 
excess of 20 percent.  The veteran's left leg manifested some 
minimal swelling in May 2000, but in September 2001 and 
December 2002 there was no edema or swelling.  As noted 
earlier, a 40 percent rating under the current version of 
38 C.F.R. § 4.104, Diagnostic Code 7121 requires evidence of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  The medical evidence since 
June 1998, simply does not reflect any of these symptoms.  As 
such, the Board finds that the preponderance of the evidence 
is against entitlement to a rating in excess of 20 percent 
for the period from June 10, 1998, to the present, and the 
appeal is denied.  

III.  Conclusion.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
disabilities of the left lower extremity, including any 
effects on the veteran's earning capacity and his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also applied all pertinent aspects of 38 C.F.R. Parts 3 
and 4.  Should the veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  

Finally, the Board has considered whether the veteran's shell 
fragment wound and chronic venous insufficiency of the left 
lower extremity presents such an exceptional or unusual 
disability picture as to render impractical application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The evidence reflects that the veteran has not worked since 
January 1998, when he retired from his job as a postal 
carrier.  At the April 1997 hearing, the veteran testified 
that his disabilities of the left lower extremity interfered 
with his work, particularly as his job required him to walk.  
Moreover, in a June 1998 VA examination report, the examiner 
indicated that the veteran's left lower extremity 
disabilities had a negative effect on his employability.  

The Board does not dispute that the veteran's disabilities 
have impaired his employability.  However, the purpose of the 
Schedule for Rating Disabilities is to assign percentage 
ratings that are intended to represent the average impairment 
in earning capacity resulting from service-connected diseases 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  In exceptional cases where the schedular 
criteria are found to be inadequate, an extra-schedular 
rating may be assigned where there is a finding of an unusual 
disability picture with related factors such as marked 
interference with employment or frequent hospitalizations, so 
as to render impractical the application of the regular 
schedule standards.  

In the present case, the Board finds that the veteran's 
complaints are contemplated by the ratings assigned.  
Moreover, the regular schedular standards appear sufficient 
for evaluation to the extent that the veteran's disabilities 
have not caused interference with employment beyond that 
already contemplated in the assigned ratings, or necessitated 
frequent periods of hospitalization such that application of 
the regular schedular standards is impracticable.  As such, 
the Board finds no basis to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996) (the Board 
may affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1)). 


ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for a shell fragment wound to the anterior aspect of 
the left leg, with herniation of Muscle Group XII, is denied.

The claim for entitlement to an evaluation in excess of 10 
percent for chronic venous insufficiency of the left leg, for 
the period prior to June 10, 1998, is denied.

The claim for entitlement to an evaluation in excess of 20 
percent for chronic venous insufficiency of the left leg, for 
the period from June 10, 1998, to the present, is denied.  


REMAND

In the July 2003 BVA remand decision, the Board requested 
that the AOJ provide the veteran with VCAA notice for his 
claims on appeal.  In response to the Board remand, the AOJ 
sent the veteran a VCAA notice letter later that same month.  
However, the letter only informed the veteran what the 
evidence must show to support claims for an increased rating 
and claims for service connection.  The notice letter did not 
inform the veteran what the evidence must show to support a 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151.  As such, the Board finds that the July 2003 remand 
was not fully complied with, and another remand is required 
to ensure that the requested development is completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the veteran the right to 
compliance with the remand orders).  

Specifically, the AOJ must provide the veteran with VCAA 
notice that explains what type of information and evidence is 
necessary to substantiate a claim for entitlement to 
compensation benefits under 38 U.S.C.A. § 1151.  See 
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VCAA must notify the veteran of what 
evidence the veteran should provide, and what evidence VA 
will obtain on his behalf.  Id.  The notice should also 
request that the veteran provide VA with any evidence in his 
possession that pertains to his claim.  See 38 C.F.R. 
§ 3.159(b)(1); Pelegrini II, supra. The Board regrets the 
additional delay that will be caused by this remand, but a 
remand is necessary to ensure that the veteran is treated 
fairly under the law.  

Along with the foregoing, the Board finds that additional 
records are needed in this appeal, as follows.  In July 2002, 
the Board directly requested additional evidence in this 
case, pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  But see Disabled American Veterans v. Principi, 327 
F.3d 1339 (2003) (the court invalidated 38 C.F.R. 
§ 19.9(a)(2) to the extent that it permitted the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration, or without 
obtaining a waiver from the appellant).  The evidence 
requested by the Board at that time included the veteran's 
complete file from the VA medical center in New Orleans, 
Louisiana, reflecting treatment from 1994 to the present, and 
records from the Tulane Medical Center, from 1994 to the 
present.  

In response to the Board's request, in October 2002, medical 
records were received from the New Orleans VAMC, dated from 
February 1994 to October 2002.  In regard to the Board's 
request for records from the Tulane Medical Center, no such 
records were obtained.  In January 1998 and July 2002, the RO 
sent the veteran requests to complete an authorization form 
for release of medical records from the Tulane Medical 
Center.  A completed form was received at the RO in February 
1998, but it does not appear that the veteran completed the 
form.  Rather, it appears to have been completed by a 
physician who indicated that he treated the veteran in 
January 1998 for diabetic retinopathy.  There are no 
accompanying clinical records with that form.  Nevertheless, 
in a letter dated in April 2003, the Board told the veteran 
that they had received a copy of treatment records from the 
Tulane Medical Center dated from 1994 to the present.  A 
similar statement was provided to the veteran in the July 
2003 VCAA notice letter.  

The Board wishes to make it clear to the veteran that aside 
from the statement from Dr. D. received in February 1998, the 
record does not currently contain treatment records from the 
Tulane Medical Center.  If the veteran wishes for VA to 
assist him in obtaining any treatment records from that 
facility, he should notify VA and provide them with enough 
identifying information to assist him in obtaining such 
records.

Finally, the Board notes that in June 1998, the veteran was 
provided a VA eye examination, and the examiner offered a 
detailed opinion as to the veteran's claim.  At the end of 
the opinion, the examiner referenced a VA clinical record in 
which the date was obscured by a piece of paper that was 
covering the date of the original document when it was 
copied.  The examiner stated that it was "unfortunate that 
the date on that note is obscured in the Xerox copy."  
However, the Board notes that the file contains a duplicate 
copy of that record, which does not have the date obscured.  
The date of that record is January 30, 1995.  (Note:  both 
the record with the obscured date, and the duplicate record 
are in Volume 2, and are marked with pink tabs on the left 
side of the claims file).  This information should be 
communicated to the examiner who conducted the June 1998 
examination, and the examiner should be requested to provide 
an addendum to that examination report in light of that fact.  
If that same examiner is not available, the file should be 
referred to another examiner to review the June 1998 
examination report and the file, and to offer an opinion as 
to whether it is as least as likely as not (50 percent or 
greater) that any VA medical treatment resulted in the 
veteran's eye disorder.  
 
In light of the foregoing, this appeal is REMANDED to the RO 
via the AMC, in Washington, DC, for the following actions:

1.  Provide the veteran with VCAA notice 
in regard to his claim for entitlement to 
compensation pursuant to 38 U.S.C. 
§ 1151, for a right eye disability, as a 
result of VA medical treatment.  

2.  Contact the veteran and inform him 
that although April 2003 and July 2003 VA 
letters indicated that VA had received a 
copy of treatment records from the Tulane 
Medical Center dated from 1994 to the 
present, no such records were in fact 
obtained, aside from the statement from 
Dr. D, received in February 1998.  Inform 
the veteran that if he wishes VA to 
assist him in obtaining records from that 
facility, he must fill out an 
authorization for VA to obtain copies of 
such records, and the authorization must 
include the name and address of the 
treating physician, including the dates 
of treatment.

3.  After completing the foregoing 
actions above, refer the file (with a 
copy of this remand) to the same examiner 
who conducted the VA eye examination in 
June 1998.  Provide the examiner with a 
copy of the January 30, 1995, VA clinical 
record, which is referred to in the 
examination report as having an obscured 
date.  Ask the examiner to consider that 
record, including any other new evidence 
of record, and to comment on whether 
knowing the date of that record changes 
his opinion provided in the June 1998 
examination report, and/or whether his 
opinion is changed based on evidence 
received in the file since the time that 
the examination was conducted in 1998.  
If that same examiner is not available, 
refer the matter to another VA eye 
examiner to review and provide comments 
as to whether it is at least as likely as 
not (50 percent or greater chance) that 
the veteran's eye disorder was caused by 
VA medical treatment.  The claims file 
and a copy of this remand must be 
provided to the examiner.
 
4.  After all required notification and 
development has been completed, review 
the issue on appeal on the basis of any 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
SSOC, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



